Citation Nr: 0805250	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a mental disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1980 and from August 1991 to February 1992.  The veteran also 
had unverified periods of service with the Army National 
Guard between January 1981 and August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In January 2007, which was after the appeal had been 
certified to the Board, the veteran's representative 
submitted additional evidence that had not been reviewed by 
the agency of original jurisdiction (AOJ).  The veteran has 
waived initial AOJ consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2007).  Consequently, the Board may proceed 
with the adjudication of this claim.

The issues of entitlement to service connection for 
arthritis, reopened below, as well as for a heart condition, 
hypertension, a mental condition, and arthritis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in February 1996, 
the RO denied the veteran's claim of entitlement to service 
connection for joint pain. 

2.  The evidence received since the last final denial of the 
claim, in February 1996, is neither cumulative nor redundant, 
and relates to an unestablished fact necessary to decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of February 1996 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for a 
joint disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  As explained more fully below, the Board is 
reopening the veteran's claim and remanding it for further 
development.  At this time, any lack of notice or assistance 
to the veteran on the part of VA would not be prejudicial and 
the Board will proceed without further discussion of the duty 
to notify and assist.

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Evidence and Analysis

In a rating decision dated in February 1996 the RO denied the 
veteran's claim of entitlement to service connection for 
"joint condition (pain claimed)."  The RO denied the claim 
because there was no evidence that a joint condition existed 
or of its possible relationship to service.  In a letter 
dated in February 1996, the RO informed the veteran of the 
denial.  Included with the letter were a copy of the rating 
decision and an explanation of his appellate rights.  The 
veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  

Among the records submitted subsequent to the last final 
denial is a VAMC progress note, dated in August 2006.  In 
that progress note, Dr. R.F. noted a history of arthritis.  
This evidence is both new and material to the issue of 
whether the veteran is entitled to service connection for 
arthritis (claimed as joint pain).  This evidence is new 
because prior to February 1996, the medical evidence was 
negative for any references to arthritis.  This evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim; namely, that the veteran 
has a current joint disability.  This evidence raises at 
least a reasonable possibility of substantiating the claim 
and therefore, the claim must be reopened.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis (claimed as 
joint pain), is reopened.


REMAND

The record is ambiguous as to the precise dates of the 
veteran's active duty service.  The veteran has verified 
service between March 1973 and December 1980, and between 
August 1991 and February 1992.  The veteran also had some 
Army National Guard and active duty service between December 
1980 and August 1991.  The nature of the veteran's service 
during this period may be relevant in adjudicating his claims 
and the agency of original jurisdiction (AOJ) must take steps 
to clarify the ambiguity in this area.

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service.  38 C.F.R. § 3.159(c)(4) (2007).  Whether a 
veteran's claim that he suffered an event, injury, or disease 
in service is credible is a determination that the Board must 
make.  McLendon, 20 Vet. App. at 82.      

Here, the evidence shows that the requirements triggering the 
duty to provide an examination have been met for each of the 
veteran's claims.  The veteran's Army National Guard records 
included a report of medical examination, dated in March 
1988, in which a heart abnormality was noted.  The veteran's 
active duty service medical records included a report of 
medical history, dated in September 1992, in which the 
veteran reported he had been told he was borderline 
hypertensive.  Current VAMC treatment records show that the 
veteran has been diagnosed with hypertension and coronary 
artery disease.  In a VA progress note dated in August 2006, 
the veteran's physician noted that the veteran reported chest 
tightness and dyspnea on exertion since 1986.  The relevance 
of this to the veteran's hypertension and heart disease is 
unclear; however, it could possibly indicate that the 
veteran's current disabilities are associated with the 
veteran's service.  McLendon, 20 Vet. App. at 82.  The 
veteran should be provided with a VA examination for the 
purpose of determining the approximate onset of his 
hypertension and heart disease.  

For the veteran's mental condition claim, in a VAMC progress 
note, dated in August 2006, the veteran's physician noted a 
history of post-traumatic stress disorder and bipolar 
disorder.  This evidence is suggestive of a current 
disability.  The veteran's service medical records also 
include references to mental heath diseases.  In a report of 
medical history, dated in August 1991, the veteran reported 
that he had experienced "nervous trouble."  In a report of 
medical history, dated in March 1988, the veteran reported 
experiencing a "mental breakdown" in 1985.  The medical 
evidence suggesting a current disability, along with the 
evidence of treatment for mental disorders in service, 
warrants a VA examination. 

Last, the for veteran's arthritis claim, the medical evidence 
includes records of multiple in-service joint injuries.  The 
medical evidence shows that the veteran injured his right 
knee in April 1974, left ankle in June 1974, left finger in 
October 1975, left hand in 1978, and left foot in 1980.  The 
medical evidence also includes a VAMC progress note, dated in 
August 2006, in which the veteran's doctor noted a history of 
arthritis.  It is not clear in what joints the veteran has a 
history of arthritis or whether this diagnosis has ever been 
confirmed by objective testing, such as x-rays.  The veteran 
should be provided with a VA examination to confirm an 
arthritis diagnosis and determine the likelihood of a 
relationship between any current arthritis and any documented 
incident of his active duty service.

In determining that VA examinations are necessary, the Board 
is mindful that whether the evidence indicates that the 
disability may be associated with the veteran's service is a 
low threshold.  Id. at 83.  At this time the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim and the veteran should be provided with 
VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the veteran's 
(i) active duty for training, (ii) inactive 
duty training, and active service for the 
period between January 1981 and August 1991 
from the National Personnel Records Center 
(NPRC) or other appropriate official 
source.  

2.  Provide the veteran with a medical 
examination for the purpose of determining 
whether his hypertension or any diagnosed 
heart disease is related to his active duty 
service.  The examiner should provide an 
opinion, to the extent medically possible, 
as to whether any of such disorders began 
during, or are otherwise related to, the 
veteran's active duty service.  The 
examiner should be provided with the dates 
of the veteran's active duty service.

3.  Provide the veteran with a VA 
psychiatric examination for the purpose of 
clarifying the veteran's psychiatric 
diagnoses.  Upon determining the veteran's 
diagnoses, the examiner should provide an 
opinion, to the extent medically possible, 
as to whether any of the psychiatric 
disorders found on examination began 
during, or are otherwise related to, the 
veteran's active duty service.  The 
examiner should also provide an opinion as 
to whether any psychiatric disorders found 
on examination pre-existed service and if 
so, whether they were aggravated therein.  
The examiner should be provided with the 
dates of the veteran's active duty service.

4.  If the VA psychiatric examination 
confirms the PTSD diagnosis, the AOJ should 
request additional information from the 
veteran regarding claimed PTSD stressors.  
The RO should take all necessary steps to 
verify any claimed stressors, should the 
veteran be diagnosed with PTSD.

5.  Provide the veteran with a VA joints 
examination.  The examiner should perform 
all diagnostic testing necessary to confirm 
an arthritis diagnosis.  The examiner 
should provide an opinion, to the extent 
medically feasible, as to whether any 
arthritis found on examination is related 
to the following injuries: right knee in 
April 1974, left ankle in June 1974, left 
finger in October 1975, left hand in 1978, 
and left foot in 1980.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


